UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7915


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WARREN PROCTOR, JR., a/k/a Michael Warran Proctor,
a/k/a Marcus Jalen Taylor,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cr-00274-GBL-1; 1:11-cv-01396-GBL)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Warren Proctor, Jr., Appellant Pro Se. Jason Mitchell
Scheff, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Warren        Proctor,    Jr.,       seeks    to     appeal    the

district court’s order dismissing as successive his 28 U.S.C.

§ 2255 (2012) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)           (2012).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating         that

reasonable      jurists       would      find    that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,       the    prisoner         must

demonstrate     both    that       the   dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Proctor has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument     because       the    facts    and   legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3